[exhibit10g001.jpg]
TRUSTAGREEMENT FOR NON-QUALIFIED DEFERRED COMPENSATION BENEFIT PLANS BETWEEN
CARPENTER TECHNOLOGY CORPORATION AND JPMORGAN CHASE BANK, N.A. INVESTOR SERVICES



--------------------------------------------------------------------------------



 
[exhibit10g002.jpg]
Rabbi Trust-October 2012 Page i Table of Contents Page CARPENTER TECHNOLOGY
CORPORATION
....................................................................... 1
AGREEMENT
...........................................................................................................
1 1. Continuation of Trust
...........................................................................................
1 2. Payments to Plan Participants and their Beneficiaries
.................................................... 2 3. Trustee Responsibility
Regarding Payments to Trust Beneficiary When Company Is Insolvent ... 4 4.
Payments to the Company
....................................................................................
5 5. Investment Authority
............................................................................................
5 6. Disposition of Income
..........................................................................................
7 7. Proxies
............................................................................................................
7 8. Corporate Actions
...............................................................................................
7 9. Class Action Litigation
..........................................................................................
8 10. Records; Annual Account
.....................................................................................
10 11. Responsibility of Trustee
......................................................................................
10 12. Indemnification
.................................................................................................
12 13. Compensation and Expenses of the Trustee
.............................................................. 12 14.
Resignation and Removal of Trustee
....................................................................... 13 15.
Appointment of Successor
....................................................................................
14 16. Amendment or Termination
..................................................................................
14 17. Miscellaneous
..................................................................................................
14 EXHIBITS AND
SCHEDULES...........................................................................................
18 EXHIBIT A List of Plans Covered by this Agreement
....................................................... 18 EXHIBIT B Secretary’s
Certificate
............................................................................. 17
EXHIBIT C Benefit Payment Services to be Provided by the Trustee
.................................... 18 EXHIBIT D Information to be Provided for
Benefit Payment Services ................................... 19 EXHIBIT E
Electronic Access
...................................................................................
20 SCHEDULE 1 Class Action Scope of Services
............................................................... 22 SCHEDULE 2
List of Accounts to be Excluded From this Securities Class Action Services:
......... 23



--------------------------------------------------------------------------------



 
[exhibit10g003.jpg]
Rabbi Trust-October 2012 Page 1 TRUST FOR NON-QUALIFIED DEFERRED COMPENSATION
BENEFIT PLANS OF CARPENTER TECHNOLOGY CORPORATION This Agreement (“Agreement”)
effective as of the 15th day of August , 2014 by and between Carpenter
Technology Corporation (“Company”) and JPMorgan Chase Bank, N.A. (“Trustee”);
RECITALS (A) The Company has adopted the nonqualified deferred compensation
plan(s) as listed in Exhibit A (the “Plans”). (B) The Company has incurred or
expects to incur liability under the terms of such Plan(s) with respect to the
individuals participating in such Plan(s); (C) The Company wishes to continue
the Carpenter Technology Corporation Non-Qualified Benefits Trust (maintained
pursuant to that trust agreement dated May 1, 1997, which has been amended twice
since such date) for Directors and the Carpenter Technology Corporation Non-
Qualified Employee Benefits Trust (maintained pursuant to that trust agreement
dated May 1997, which has been amended twice since such date) previously
established by it (hereinafter collectively called “Trust”) to which the Company
contributed assets to be held in trust therein, subject to the claims of the
Company’s creditors in the event of the Company’s Insolvency, as herein defined,
until paid to Plan participants and their beneficiaries in such manner and at
such times as specified in the Plan(s); (D) The Company desires JPMorgan Chase
Bank, N.A. to continue as trustee of the Trust pursuant to resolutions of the
Company’s governing body. The Company shall provide the Trustee with a certified
copy of such resolutions substantially in the form annexed hereto as Exhibit B;
(E) It is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan(s) as an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974; (F) It is the
intention of the Company to make contributions to the Trust to provide itself
with a source of funds to assist it in the meeting of its liabilities under the
Plan(s); (G) The Company and the Trustee desire to amend and restate the
instrument governing the Trust in its entirety. AGREEMENT 1. Continuation of
Trust (a) The Company and the Trustee hereby amend and restate the instrument
governing the Trust and continue the Trust as a funding vehicle for the Plan(s),
upon the terms and conditions set forth below which supersedes any prior
instrument(s) governing the Trust. “Trust Fund” means all assets held by the
Trustee in the Trust under the provisions of this Agreement at the time of
reference. (b) The Trust hereby continued shall be irrevocable by the Company,
except as otherwise provided herein. (c) The Trust is intended to be a grantor
trust, of which the Company is the grantor, within the meaning of subpart E,
part I, subchapter J, chapter 1, subtitle A of the Internal Revenue Code of
1986, as amended, (the “Code”) and shall be construed accordingly. (d) The
principal of the Trust, and any earnings thereon, shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of Plan participants and beneficiaries (except as otherwise
provided herein) and general creditors as herein set forth. Plan participants
and their beneficiaries shall have no preferred claim on, or any beneficial
ownership interest in, any assets of the Trust. Any rights created under the
Plan(s) and this Agreement shall be mere unsecured contractual rights of Plan
participants and their beneficiaries against the Company. Any assets held by the
Trust will be subject to the claims of the Company’s general creditors under
federal and state law in the event of Insolvency, as defined in Section 3(a)
herein.



--------------------------------------------------------------------------------



 
[exhibit10g004.jpg]
Rabbi Trust-October 2012 Page 2 (e) The Company, in its sole discretion, may at
any time, or from time to time, make additional deposits of cash or other
property acceptable to the Trustee in trust with the Trustee to augment the
principal to be held, administered and disposed of by the Trustee as provided in
this Agreement. Neither the Trustee nor any Plan participant or beneficiary
shall have any right to compel such additional deposits. (f) Upon the occurrence
of a Potential Change in Control, as defined in Section 1(g) below), the
Company, if it so chooses (and if it has determined that it is not restricted
from doing so under Section 409A of the Code), will deliver to the Trustee cash
and/or marketable securities having a fair market value in an amount equal to
the sum of the amounts, determined by an actuary selected by the Company, which
will be sufficient to fund fully the Company’s and its affiliates’ obligations
to pay to the participants and beneficiaries the full amount of all benefits to
which they may become entitled pursuant to the Plans. Any such contribution
shall be identified to the Trustee, by the Company, as a Section 1(f)
contribution. Any Section 1(f) contribution delivered to the Trustee shall be
returned to the Company without interest on the 181st day following (and
exclusive of the date of) its receipt by the Trustee upon written direction from
the Company, unless within 180 days following such receipt by the Trustee, a
notice of the Change in Control shall have been received by the Trustee pursuant
to Section 2(k). Such 180-day period shall be extended for an additional 180-day
period for any Potential Change in Control which occurs or continues during any
initial or extended 180-day period. The Company will provide the Trustee with
written notice of any extension. (g) For purposes of this Agreement, “Potential
Change in Control” means: (1) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control, (2)
any person (including the Company) publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control; (3) any person, other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, who is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding securities, increases his beneficial ownership of such securities by
5% or more of the combined voting power of the Company’s then outstanding
securities on the effective date of this Agreement; or (4) the Board of
Directors of the Company adopts a resolution to the effect that, for purposes of
this Trust, a “potential change in control” has occurred. Such a resolution will
be provided to the Trustee in certified form. Notwithstanding the foregoing, no
Potential Change in Control shall be deemed to have occurred for purposes of
this Agreement unless and until the Trustee has received actual written notice
from the Company or any person who was an officer of the Company immediately
prior to an alleged Potential Change in Control shall provide written notice to
the Trustee that a Potential Change in Control has occurred and the Trustee
shall have no responsibility to determine if a Potential Change of Control has
occurred. (h) In the event that the Trust is overfunded, upon written direction
from the Company, any amount of such overfunding may be returned to the Company.
(i) The Company represents and warrants that it has complied with all
requirements of any predecessor trust agreement related to the adoption of this
amended and restated Agreement. 2. Payments to Plan Participants and their
Beneficiaries (a) The Company shall deliver to the Trustee a schedule (the
“Payment Schedule”) that indicates the amounts payable in respect of each Plan
participant (and his or her beneficiaries) or that provides other instructions
acceptable to the Trustee for determining the amounts so payable, the form in
which such amount is to be paid (as provided for or available under the Plan),
and the time of commencement for payment of such amounts. Except as otherwise
provided herein, the Trustee shall make payments to the Plan participants and
their beneficiaries in accordance with such Payment Schedule and will provide
the services identified in Exhibit C (“Benefit Payment



--------------------------------------------------------------------------------



 
[exhibit10g005.jpg]
Rabbi Trust-October 2012 Page 3 Services”). The Company shall provide the
Trustee with written instructions as to the aggregate amount of any federal,
state and local taxes that may be required to be withheld with respect to the
payment of benefits from the Trust, and the Trustee shall remit such amounts to
the Company for payment and reporting to the appropriate taxing authorities by
the Company. To the extent the Company makes payments pursuant to 2(f) prior to
a Change in Control, the Company and its affiliates shall withhold all required
federal, state and local taxes from benefit payments under any of the Plans, and
remit those withholdings to the appropriate taxing authorities. The Company and
its affiliates shall also be responsible for the preparation of all information
reports, returns, receipts and other communications required by Chapter 61 of
the Code to be filed with, or distributed to, any person or governmental entity.
Following a Change in Control, the Trustee shall assume the Company’s and its
affiliates’ responsibilities under this Section with respect to benefit payments
under any of the Plans, and shall reduce such benefit payments by the amount of
any such required withholding, as advised by the Company. The Trustee shall
remit the net benefit payments to the participants and beneficiaries and shall
pay the required tax withheld to the Company and its affiliates, which shall
continue to be responsible for the preparation and filing of all items required
by Chapter 61 of the Code, as enumerated in this Section. The Company, its
affiliates and the Trustee shall cooperate with each other in providing any
information reasonably necessary to enable the other to carry out any of its
responsibilities with regard to taxes under this Section. (b) The entitlement of
a Plan participant or his or her beneficiaries to benefits under the Plan(s)
shall be determined by the Company or such party as it shall designate under the
Plan(s) (which party shall not be the Trustee), and any claim for such benefits
shall be considered and reviewed under the procedures set out in the Plan(s).
(c) The Company or its designee (the “Administrator”) shall provide the Trustee
with the data listed in Exhibit D in a format reasonably acceptable to the
Trustee before the cut-off times specified in Exhibit D. The Company and the
Administrator shall be solely responsible for the accuracy of the data provided
to the Trustee. (d) The Company shall review promptly any reports relating to
the Benefit Payment Services produced by the Trustee for accuracy and
completeness and shall bear the sole responsibility for the contents of reports
(including but not limited to past and future periodic payments to participants
and their beneficiaries) in the event that the Company or Administrator fails to
notify the Trustee of any errors in any such reports within sixty (60) days
after receipt thereof . The Company shall pay the Trustee a reasonable fee for
correcting any report which is incorrect due to the Trustee being provided
inaccurate information. The Trustee shall have no Liability, as hereinafter
defined, to the Company, the Administrator, any participant or beneficiary, or
governmental agency or entity, including, without limitation, for the collection
of, or any claim, lawsuit, penalties, consequential damages or reimbursement to
the Plan or participant(s) or beneficiary(ies) arising out of any past or future
incorrect payments, or past or future overpayments made to a participant or
beneficiary or erroneous information reports filed with any party or
governmental agency or entity in the event that the Company or Administrator
fails to notify the Trustee of any errors in any such reports within sixty (60)
days after receipt thereof. (e) Subject to the provisions of Article 12, the
Trustee’s Liability with respect to any one incident or any series of related
incidents with respect to the Benefit Payment Services pursuant to this Section
2 shall be limited to an amount not in excess of the annual fee paid for such
Benefit Payment Services. (f) Prior to a Change in Control, the Company may make
payment of benefits directly to Plan participants or their beneficiaries as they
become due under the terms of the Plan(s). In such event, the Company may direct
the Trustee to reimburse the Company for its payment of Plan benefits or other
expenses paid by the Company upon the Company’s written certification that it
has made such payment and the amount to be reimbursed. In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the Payment Schedule provided to the
Trustee by the Company, the Company shall make the balance of each such payment
as it falls due. The Trustee shall notify the Company where principal and
earnings are not sufficient to comply with the Company's specific payment
instructions.



--------------------------------------------------------------------------------



 
[exhibit10g006.jpg]
Rabbi Trust-October 2012 Page 4 (g) The Trustee shall have no duty to question
the propriety of any direction of the Company to make payments, reimbursements
or transfers, to account for funds retained in or disbursed from any accounts to
which payments or transfers are made, to see to the application of payments,
reimbursements or transfers, or to ascertain whether the Company’s directions to
make payments, reimbursements or transfers comply with the terms of the Plan(s).
The Trustee shall not incur any Liabilities hereunder and shall be fully
protected by the Company against any Liabilities from its making payments,
reimbursements or transfers pursuant to the Company’s direction or failure to
make any payments, reimbursements or transfers in the absence of directions. (j)
The Trustee shall not make any payments to participants or beneficiaries from
the Trust Fund except as provided in this Section 2 even though it may be
informed from another source that payments are due under a Plan. (k) For
purposes of this Agreement, “Change in Control” shall have the meaning set forth
in any applicable Plan document. No Change in Control shall be deemed to have
occurred for purposes of this Agreement unless and until the Trustee has
received actual written notice from the Company or from any person who was an
officer of the Company immediately prior to the alleged Change in Control that
such Change in Control has occurred. (l) If at any time the Company determines
that any amount held in the Trust Fund is includible in the gross income of a
participant or beneficiary for federal income tax purposes prior to payment of
such amount from the Trust Fund, the Trustee, upon notice from the Company,
shall pay such amount to such person in the manner directed by the Company. (m)
Notwithstanding any provisions of this Trust Agreement to the contrary, the
Company and its affiliates shall remain obligated to pay the benefits under the
Plans. To the extent the amount in the Trust Fund is not sufficient to pay any
benefits when due, the Company and its affiliates shall pay such deficiency
directly to the person entitled thereto. Nothing in this Trust Agreement shall
relieve the Company and its affiliates of its liabilities to pay the benefits
except to the extent such liabilities are met by the application of Trust Fund
assets. (n) The Company agrees that all income, deductions and credits of the
Trust Fund belong to it as owner for income tax purposes and will be included on
the Company’s income tax returns to the extent required by applicable law. 3.
Trustee Responsibility Regarding Payments to Trust Beneficiary When Company Is
Insolvent (a) The Trustee shall cease payment of benefits to Plan participants
and their beneficiaries if the Company is Insolvent. The Company shall be
considered “Insolvent” for purposes of this Agreement if (i) the Company is
unable to pay its debts as they become due, or (ii) the Company is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code. (b) At
all times during the continuance of this Trust, as provided in Section 1(d)
hereof, the principal and income of the Trust shall be subject to claims of
general creditors of the Company under federal and state law as set forth below.
(1) The Board of Directors and the Treasurer of the Company shall have the duty
to inform the Trustee in writing of the Company’s Insolvency. If a person
claiming to be a creditor of the Company alleges in writing to the Trustee that
the Company has become Insolvent, the Trustee shall determine whether the
Company is Insolvent and, pending such determination, the Trustee shall
discontinue payment of benefits to Plan participants or their beneficiaries. (2)
Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency. The Trustee shall not be considered to have
knowledge or received notice of the Company's Insolvency unless and until the
knowledge or notice is actually received by: (i) The individual, or his
successor, last identified in writing by the Trustee as the proper party to
receive notices; or



--------------------------------------------------------------------------------



 
[exhibit10g007.jpg]
Rabbi Trust-October 2012 Page 5 (ii) The individuals held out to the Company as
being responsible for the day to day administration of this Agreement; or (iii)
The manager of the department in which the individuals described in Subsection
(ii) above perform their duties with respect to this Agreement. (3) If at any
time the Trustee has determined that the Company is Insolvent, the Trustee shall
discontinue payments to Plan participants or their beneficiaries and shall hold
the assets of the Trust for the benefit of the Company’s general creditors.
Nothing in this Agreement shall in any way diminish any rights of Plan
participants or their beneficiaries to pursue their rights as general creditors
of the Company with respect to benefits due under the Plan(s) or otherwise. (4)
The Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries in accordance with Section 2 of this Agreement only after the
Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent). (c) To the extent provided in an updated Payment Schedule and
provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the Payment Schedule for the period of
such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance. 4. Payments to
the Company Except as provided in (i) Section 1(f) with regard to funding on a
Potential Change in Control, (ii) Section 1(h) with regard to overfunding, (iii)
Section 2(a) with respect to remittance to the Company of withheld taxes, (iv)
2(f) with respect to reimbursement to the Company of benefits paid directly to
the Plan participant or his or her beneficiary and expenses paid by the Company
and (v) Section 3 hereof, after the Trust has become irrevocable, the Company
shall have no right or power to direct the Trustee to return to the Company or
to divert to others any of the Trust assets before all payment of benefits have
been made to Plan participants and their beneficiaries pursuant to the terms of
the Plan(s). The Trustee shall not be required to independently determine
whether all benefit payments have been made to Plan participants and
beneficiaries pursuant to the terms of the Plan(s) and may rely upon written
notification to such effect as provided by the Company or its accountants, legal
counsel or Plan consultants. 5. Investment Authority (a) The Trustee shall have
no discretion or authority with respect to the investment of Trust assets, but
shall act solely as a directed Trustee, and shall invest and reinvest the
principal and income of the Trust and keep the Trust invested in such
investments as directed by the Company or one or more investment managers
appointed by the Company in accordance with Section 5(b). The Trustee shall have
no duty to question any action or direction or failure to give directions of the
Company or any duly appointed investment manager as to the investment,
reinvestment, management, disposition or distribution of Trust assets. To the
extent necessary to carry out the directions of the Company or any duly
appointed investment manager, the Trustee is authorized and empowered, but not
by way of limitation, with the following powers, rights and duties: (1) to
invest any part or all of the Trust without distinction between principal and
income and in such securities or any kind of property, real or personal,
wherever situated, including, but not limited to, common or preferred stocks,
warrants, rights, securities of any open-end or closed-end management type
investment company or investment trust registered under the Investment Company
Act of 1940, as amended (including any such investment company or investment
trust to which the Trustee or an affiliate provides services and/or from which
it receives fees as investment advisor, custodian, transfer agent or
sub-transfer agent, registrar, administrator or sub- administrator, or in any
other capacity), exchange funds, real estate investment trusts, limited
partnerships, venture capital funds, private equity investments, closely held
companies, and corporate or government bonds, notes, debentures and other
evidence of indebtedness or ownership. (2) to invest and reinvest or otherwise
deposit the Trust assets in savings accounts, time deposit accounts,
certificates of deposit, money market funds, or other evidences of deposit
issued by the Trustee and/or any other national bank, savings and loan
institution, state member bank, state non-member bank, or other depository
institution,



--------------------------------------------------------------------------------



 
[exhibit10g008.jpg]
Rabbi Trust-October 2012 Page 6 including any such entity which now or in the
future is an affiliate of the Trustee. (3) to retain in cash or cash equivalents
so much of the Trust as may be required for liquidity needs of the Plan(s) and
to deposit any such cash held in the Trust with any bank or savings institution,
including its own banking department, without liability for interest on such
cash deposits. (4) to exercise any exchange privileges, conversion privileges
and conversion rights available under any security or other property held in the
Trust; consent to or dissent from the reorganization, consolidation, merger or
the readjustment of the finances of, or the sale, mortgage, pledge, or lease of
the property of any entity that has issued any security held in the Trust;
deposit any securities or other property held in the Trust with any protective,
reorganization, or similar committee and delegate discretionary power to that
committee; do any other act in connection with matters described in this
Section, including exercising options, making agreements or subscriptions, or
paying expenses, assessments, or subscriptions which the Trustee believes is
necessary or advisable. (5) to vote any stock or other security and exercise any
right appurtenant to any stock, security or other property held in the Trust,
either in person or by general or limited proxy, power of attorney or other
instrument. (6) to settle, compromise, or submit to arbitration any claims,
debts or damages due to or owing from the Trust, commence and defend suits or
legal proceedings and represent the Trust in all suits or legal proceedings,
except that the Trustee may not exercise any of the powers referred to in this
Subsection without the consent of the Company if the matter relates solely to
the rights or status under the Plan(s) of a participant or beneficiary or any
other person. (7) to manage, operate, repair, or improve and collect the income
from any real or personal property held in the Trust. (8) to renew or extend, or
participate in the renewal or extension of, any debt owing to the Trust and
agree to a reduction in the rate of interest on any such debt or to any other
modifications or changes to the terms of any mortgage or of any guarantee
pertaining thereto; waive any default whether in the performance of any covenant
or condition of any evidence of any debt or mortgage or in the performance of
any guarantee or to enforce any rights available to the Trustee because of any
default; exercise and enforce any and all rights of foreclosure, bid in property
on foreclosure, take a deed in lieu of foreclosure, with or without
consideration, and release the obligation on any note or other evidence of debt
secured by that mortgage; and exercise and enforce in any action, suit or other
proceeding at law and in equity any rights or remedies in respect to any such
debt, mortgage or guarantee. (9) to hold securities in bulk or bearer form, or
deposit them with any central depository authorized under applicable law, in its
own name or in the name of a nominee without the addition of words indicating
that the property is held in a fiduciary capacity. (10) to join in or oppose the
reorganization, recapitalization, consolidation, sale or merger of corporations
or properties, including those in which it is interested as Trustee. (11) to
make, execute and deliver, as Trustee, with or without providing for no
individual liability on behalf of the Trust, any and all conveyances, mortgages,
contracts, waivers, releases, leases, assignments, powers of attorney or other
written instruments considered necessary and appropriate in the administration
of the Trust. (12) to lend securities to banks and broker- dealers approved by
the Company, consistent with regulations issued by applicable regulatory
authorities, and under the terms of a written agreement between the Company and
the Trustee. (13) except as otherwise provided in this Agreement or under
applicable law, execute all instruments, engage in all proceedings and exercise
all rights, powers and privileges considered necessary and appropriate to
discharge the purposes of this Agreement. (b) The Company may appoint one or
more investment managers (“Investment Managers”), pursuant to a written
investment management agreement describing the powers and duties of the
Investment Manager, to direct the investment and reinvestment of all or a
portion of the Trust. The Company shall furnish the Trustee with written notice
of the appointment of each Investment Manager hereunder in the form as provided
by the Trustee and of the termination of any such appointment and shall cause
each Investment Manager to provide the Trustee with written certification of its
capacity in the form as provided by the Trustee. Such notice shall specify



--------------------------------------------------------------------------------



 
[exhibit10g009.jpg]
Rabbi Trust-October 2012 Page 7 the assets which shall constitute the investment
account (“Investment Account”). The Trustee shall be fully protected in relying
upon the effectiveness of such appointment and the Investment Manager’s
continuing satisfaction of the requirements set forth above until it receives
written notice from the Company to the contrary. (c) Any instructions received
from the Company or an Investment Manager under this Section will remain in
effect and will be binding until they are revoked or amended in writing or
otherwise in accordance with the Trustee’s prescribed procedures and delivered
to the Trustee. The Trustee is not responsible for the propriety of any directed
investment, will not be required to consult with or advise the Company or
Investment Manager regarding the investment quality of any directed investment,
and shall have no obligation to review or make recommendations with respect to
any investment made at the direction of the Company or Investment Manager. The
Trustee will retain custody of any securities or other property acquired as a
result of any investment directions received from the Company or Investment
Manager until the Company or Investment Manager, as the case may be, directs the
Trustee, in writing or otherwise in accordance with prescribed procedures, to
dispose of them. (d) In no event may the Trustee invest in securities (including
stock or rights to acquire stock) or obligations issued by the Company, other
than a de minimis amount held in common investment vehicles in which the Trustee
invests. All rights associated with assets of the Trust shall be exercised by
the Trustee or the person designated by the Trustee, and shall in no event be
exercisable by or rest with Plan participants or beneficiaries. 6. Disposition
of Income During the term of this Trust, all income received by the Trust, net
of expenses and taxes, shall be accumulated and reinvested. 7. Proxies (a) The
Trustee will monitor information distributed to holders of securities or other
property about upcoming shareholder meetings, promptly notify the applicable
Investment Manager (or the Company in the case of a Company directed account) of
such information and, subject to Section 7(c), act in accordance with the
instructions of the Investment Manager (or the Company, as the case may be) in
relation to such meetings (the “Proxy Voting Service”). (b) The Proxy Voting
Service is available only in certain markets, details of which are available
from the Trustee on request. Provision of the Proxy Voting Service is
conditional upon receipt by the Trustee of any additional documentation that may
be required for certain markets. (c) The Proxy Voting Service does not include
physical attendance at shareholder meetings. Requests for physical attendance at
shareholder meetings can be made but they will be evaluated and agreed to by the
Trustee on a case by case basis. (d) The Company acknowledges that the provision
of the Proxy Voting Service may be precluded or restricted under a variety of
circumstances. These circumstances include, but are not limited to: (i) the
securities or other property being on loan or out for registration; (ii) the
pendency of conversion or another Corporate Action (as hereinafter defined);
(iii) the securities or other property being held in a margin or collateral
account at the Trustee or another bank or broker, or otherwise in a manner which
affects voting; (iv) local market regulations or practices, or restrictions by
the issuer; and (v) the Trustee being required to vote all shares held for a
particular issue for all of the Trustee’s customers on a net basis (i.e., a net
yes or no vote based on voting instructions received from all its customers).
Where this is the case, the Trustee will notify the applicable Investment
Manager (or the Company in the case of a Company directed account). 8. Corporate
Actions “Corporate Action” means any subscription right, bonus issue, stock
repurchase plan, redemption, exchange, tender offer, or similar matters with
respect to any securities or other property that requires discretionary action
by the Trust Fund, but does not include rights with respect to class action
litigation or proxy voting. (a) The Trustee will act in accordance with local
market practice to obtain information concerning Corporate Actions that is
publicly available in the local market. The Trustee also will review information
obtained from sources to which it subscribes for information concerning such
Corporate Actions. The Trustee will promptly provide that information (or
summaries that reflect



--------------------------------------------------------------------------------



 
[exhibit10g010.jpg]
Rabbi Trust-October 2012 Page 8 the material points concerning the applicable
Corporate Action) to the applicable Investment Manager (or the Company in the
case of a Company directed account). The Trustee does not commit, however, to
provide information concerning Corporate Actions relating to securities or other
property being held at the applicable Investment Manager’s (or the Company’s, as
the case may be) request in a name not subject to the control of the Trustee.
(b) The Trustee will act in accordance with the instructions of the Investment
Manager (or the Company, as the case may be) in relation to such Corporate
Actions. If the Investment Manager (or the Company, as the case may be) fails to
provide the Trustee with timely instructions with respect to any Corporate
Action, neither the Trustee nor its nominees will take any action in relation to
that Corporate Action, except as otherwise agreed in writing by the Trustee and
the applicable Investment Manager (or the Company, as the case may be) or as may
be set forth by the Trustee as a default action in the notification it provides
under Section 8(a) with respect to that Corporate Action. (c) In the event that,
as a result of holding of securities or other property in an omnibus account,
the Trust receives fractional interests in securities or other property arising
out of a Corporate Action or class action litigation, the Trustee is directed to
credit the Trust Fund with the amount of cash the Trust Fund would have received
had the securities or other property not been held in an omnibus account, and
the Trust Fund shall relinquish to the Trustee its interest in such fractional
interests. If some, but not all, of an outstanding class of securities or other
property is called for redemption, the Trustee may allot the amount redeemed
among the respective beneficial holders of such class of securities or other
property on a pro rata basis or in a similar manner the Trustee deems to be fair
and equitable. 9. Class Action Litigation (a) (i) Except as otherwise provided
in this Section 9, the Trustee will provide the following administrative
services (“Class Action Services”) with respect to notifications of securities
class actions that the Trustee may receive from time to time with regard to the
Trust Fund’s Investment Accounts excluding the accounts set forth in Schedule 2
hereto (collectively, “Serviced Accounts” and individually, “Serviced Account”):
(A) preparing and submitting claims and supporting documentation on the Trust’s
behalf in respect of securities class action notifications relating to the
securities held in the Serviced Accounts during the relevant class period; (B)
responding to inquiries from claims administrators arising from the Serviced
Accounts’ participation in securities class actions and making changes to the
filings of claim forms as needed to address such inquiries. Where additional
information is required to make such changes, the Trustee will contact the
Company; (C) communicating with claims administrators from time to time, in the
Trustee’s discretion, with regard to the status of the Serviced Accounts’
claims; and (D) crediting the Serviced Account(s) upon receipt of claim proceeds
from the claims administrator. (ii) Schedule 1 lists those markets, types of
securities class actions and limitations, if any, under which the Trustee
provides the Class Action Services. The Trustee may from time to time, in the
Trustee’s discretion, modify such Schedule upon notice to the Company. (iii)
Except as otherwise expressly agreed by the parties in writing, the Class Action
Services shall only be provided in respect of securities class action
notifications listed on Schedule 1 that arise subsequent to the effective date
of this Agreement. (iv) When the Trustee completes and files claim forms or
other documentation on the Serviced Accounts’ behalf, the Trustee shall be
acting solely in a clerical capacity as the Company’s agent and shall not be a
fiduciary to the Plan or the Serviced Accounts with respect to the performance
of the Class Action Services, even though, in its capacity as trustee, it may
act separately as a fiduciary. The Trustee is not making any representation or
warranty as to the advisability of the Trust participating in the securities
class action; the Trustee is not representing any view of the Trustee in
relation to the securities class action; and the Trustee is not making any
representation or warranty as to the likely outcome of any class action,
participation in which is wholly at the Company’s request and for the Serviced
Accounts’ risk. (v) The Trustee will not file claims in respect of the Serviced
Accounts’ securities transactions whilst such securities were held at other
trustees



--------------------------------------------------------------------------------



 
[exhibit10g011.jpg]
Rabbi Trust-October 2012 Page 9 or custodians or in a name that was not under
the control of the Trustee during the relevant class period unless otherwise
agreed in writing. If the Company so requests the Trustee to include such
transactions, the Company represents that such information provided to the
Trustee is true, correct and complete and agrees to indemnify and hold the
Trustee harmless from any and all liabilities that may result from such
transactions. (vi) The Trustee shall not be obliged to file a claim or take any
action in any securities action where the Trustee reasonably determine such
securities class action proceeding does not conform with the standards or market
practices prevailing in the relevant market. (vii) The Trustee shall not be
obliged to file a claim or take any action in any securities class action where
such securities class action would require the Trustee to file a claim in its
own name due to applicable law, regulation or market practice in the relevant
market. The Trustee will promptly inform the Company in writing each time such a
situation arises. (b) (i) When the Trustee has received in accordance with
market practice a securities class action notification, the Trustee shall, as
contemplated by this Agreement, research records of the Serviced Accounts to
identify the Serviced Accounts’ interest, if any, with respect to any such
securities class action notification and shall notify the Company of the same by
posting such notice on the Trustee’s website. (ii) The Company shall instruct
the Trustee no later than two (2) business days prior to the stated opt-out date
referred to in the relevant notification whether the Company disagrees with any
of the information provided by the Trustee under Section 9(b)(i) or if the
Company does not wish the Trustee to proceed with filing a claim on the Serviced
Accounts’ behalf, as applicable in such market. (iii) Except with respect to
securities issued by the Company, unless the Trustee has received Instructions
not to file a claim on the Serviced Accounts’ behalf at its central securities
class actions department at least two (2) business days prior to the stated
opt-out date referred to in the relevant notification, Trustee shall, to the
extent applicable in such market, be under standing instructions to complete and
file the required claim forms for the particular securities class action with
the claims administrator. The Trustee will not file claims in respect of
securities issued by the Company but will assist the Company in completing any
documentation reasonably necessary for the Company to file such claim. (iv) The
Trustee shall present with the claim any supporting information that the Trustee
has in its possession and that is required as part of the filing as set out in
the securities class action notification. The Trustee shall be authorized to
disclose such information regarding the Serviced Accounts as may be reasonably
required to complete and file claims on the Serviced Accounts’ behalf. (c) (i)
The Company will provide the Trustee with such information and documentation as
the Trustee may reasonably require in connection with the services under this
Section 9. (ii) The Company acknowledges that in relation to any securities
class action it is important that only one claim is filed on the Serviced
Accounts’ behalf in respect of a custodial holding or securities transaction.
If, in the same securities class action, multiple claims are submitted on the
Serviced Accounts’ behalf for the same custodial holding, then all such claims
might be rejected by the claims administrator. Therefore, where a claim is to be
submitted by the Trustee as set out in a notification, as provided by this
authorization, no other party should submit a claim on the Serviced Accounts’
behalf for the same custodial holding or securities transaction in the same
securities class action and the Trustee shall have no duty to check whether any
other claims have been filed by any third party on the Serviced Accounts’ behalf
in the same securities class action. Subject to Section 9(d) the Trustee will
have no responsibility in the event that a claim is rejected on the basis that a
duplicate claim has been filed by the Company or another party. (iii) Should the
Company engage a third party to make a claim on the Serviced Accounts’ behalf in
respect of a custodial holding or securities transaction with the Trustee, the
Company shall be responsible for instructing the Trustee not to file a claim on
the Serviced Accounts’ behalf at least two (2) business days prior to the stated
opt- out date referred to in the relevant notification. (d) In the event that
the Trustee is notified by the claims administrator that it has rejected a
claim, the Trustee will use reasonable efforts to notify the Company thereof via
its on-line J.P. Morgan Access Class Action Reporting tool. (e) The Company
agrees that the Trustee’s annual aggregate liability with respect to losses



--------------------------------------------------------------------------------



 
[exhibit10g012.jpg]
Rabbi Trust-October 2012 Page 10 arising out of the Class Action Services
(whether for breach of contract, tort, or otherwise, but excluding losses caused
by fraud on the part of the Trustee) that may be incurred during any calendar
year shall not exceed USD 100,000 and that this shall be the Company’s and the
Serviced Accounts’ exclusive remedy. No action, regardless of form, arising out
of or pertaining to the Additional Services may be brought more than six years
after the cause of action has accrued. 10. Records; Annual Account The Trustee
shall maintain appropriate records pertaining to administration of the Trust and
the Trust Fund and any other records that the Company requests and which the
Trustee agrees to maintain. At any time during the Trustee’s normal business
hours, the Company or any person designated by the Company may audit and inspect
the accounts, books and records of the Trustee maintained in connection with the
Trust Fund. Within 90 days following the close of each fiscal year of the Trust
and within 90 days following the effective date of the removal or resignation of
the Trustee or termination of the Trust, the Trustee shall file with the Company
a written accounting of all Trust Fund transactions since the most recent report
was filed. The Company may approve this accounting by giving written notice of
approval to the Trustee. The Company will be deemed to have approved any
accounting to which it has not objected by giving the Trustee written notice of
its objection within 90 days after receiving the accounting. If the Company
approves the accounting in writing (or fails to object, in writing, within 90
days after receiving the accounting), the Trustee shall be released and
discharged as to all items, matters and things included in that accounting
(except as to any item, matter or thing that (i) is attributable to the
Trustee's gross negligence, fraud, criminal violation, or willful misconduct, or
(ii) could not have been discovered by a reasonably diligent review of the
accounting). The Trustee also may have its accounts settled by judicial
proceedings. In such event, only the Trustee and the Company shall be necessary
parties although the Trustee, in its discretion, may join as defendants any
other person or persons who may have or claim an interest in the Trust Fund.
Except as otherwise provided by applicable law, only the Company may require the
Trustee to prepare an accounting under this Section or may institute an action
or proceeding against the Trustee with respect to any accounting delivered under
this Section. 11. Responsibility of Trustee (a) The Trustee shall exercise
reasonable care in performing its duties and obligations under this Agreement.
(b) The Trustee shall not be required to defend any suit or other action against
the Trust Fund unless it holds assets in the Trust Fund sufficient for, or has
been indemnified to its satisfaction for, its reasonable counsel fees, costs,
disbursements and all other reasonable associated expenses and liabilities to
which it may, in its judgment, be subjected on account of that suit or other
action. The Trustee may seek reimbursement for such expenses from the Company as
described in Section 13(a) or may apply any asset of the Trust Fund to meet
those expenses and liabilities. (c) The Trustee has the right, but not the
obligation, to consult with counsel of its own choosing, who also may be counsel
for the Trustee or the Company, and to act or decline to act in accordance with
such counsel’s advice. The Trustee may also act or decline to act in accordance
with the opinion or determination of the Company’s auditor with respect to
matters within the authority of the auditor. To the extent permitted by law, the
Trustee shall have no Liability in any respect for any action taken, suffered or
omitted in good faith by the Trustee either in accordance with the advice of
counsel chosen by the Trustee, or in accordance with any opinion of counsel to
the Company addressed and delivered to the Trustee, or in accordance with the
opinion or determination of the Company’s auditor. (d) The Trustee may use third
party delivery services and providers of information regarding matters such as
pricing, proxy voting, Corporate Actions and class action litigation and use
local agents to provide extraordinary services such as attendance at annual
meetings of issuers of securities or other property). Provided that the Trustee
satisfies the applicable standard of care under Section 11(a) of this Agreement
in the selection and retention of such third party providers and local agents,
it will not be responsible for any errors or omissions made by them in providing
the relevant information or services. (e) The Trustee may hire agents,
accountants, actuaries, investment advisors,



--------------------------------------------------------------------------------



 
[exhibit10g013.jpg]
Rabbi Trust-October 2012 Page 11 financial consultants or other professionals to
assist it in performing any of its duties or obligations hereunder. The Trustee
shall not be liable for any acts or omissions of any such person provided that
the Trustee selects and supervises that person in accordance with the standard
of care set forth in Section 11(a) of this Agreement. (f) Subject to the terms
of this Agreement, the Trustee shall have, without exclusion, all powers
conferred on trustees by applicable law, unless expressly provided otherwise
herein, provided, however, that if the Trustee agrees to hold an insurance
policy as an asset of the Trust, the Trustee shall have no responsibility to
review the policy or the creditworthiness of the issuer thereof at any time or
from time to time or to determine the amount of premium to be paid, and no power
to name a beneficiary of the policy other than the Trust, to assign the policy
(as distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy. The Company may make premium payments directly to the
insurance carrier with respect to any insurance policy held as an asset of the
Trust. Neither the Company nor the Trustee shall be responsible for any
insurance company’s failure to make payments provided by an insurance contract,
or for the action of any person which may delay payment or render a contract
null and void or unenforceable in whole or in part. (g) Each direction, notice,
request, or approval by the Company (whether or not certified to the Trustee in
writing) shall constitute a certification by the Company to the Trustee that
such direction conforms with the Plan(s) and applicable law. (h) The Trustee
shall not be under any duty to require payment of any contributions to the
Trust, or to see that any payment made to it is computed in accordance with the
provisions of the Plan(s), or otherwise be responsible for the adequacy of the
Trust to meet and discharge any liabilities under the Plan(s). (i)
Notwithstanding any powers granted to the Trustee pursuant to this Agreement or
to applicable law, the Trustee shall not have any power that could give this
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code. (j) Unless otherwise specifically
required by this Agreement, directives, instructions and other communications
under this Agreement or relating to the Trust Fund (including, without
limitation, instructions regarding the investments of the Trust Fund and
directions to make benefit payments and other disbursements) must be provided in
writing or by telex, fax or facsimile transmission, bank wire or other
teleprocess or electronic or trade information system acceptable to the Trustee.
(k) “Security Procedure” means security procedures to be followed by the Company
upon the issuance of an instruction and/or by the Trustee upon the receipt of an
instruction, so as to enable the Trustee to verify that such instruction is
authorized, as set forth in service level documentation in effect from time to
time between the parties with respect to the services set forth in this
Agreement, or as otherwise agreed in writing by the parties. A Security
Procedure may, without limitation, involve the use of algorithms, codes,
passwords, encryption or telephone call backs, and may be updated by the Trustee
from time to time upon notice to the Company. The Company acknowledges that
Security Procedures are designed to verify the authenticity of, and not detect
errors in, instructions. For the avoidance of doubt, the parties agree that a
SWIFT message issued in the name of the Trust through any third party utility
agreed upon by the parties as being a method for providing instructions and
authenticated in accordance with that utility’s customary procedures, shall be
deemed to be an authorized instruction. (l) The duties and obligations of the
Trustee shall be limited to those expressly imposed upon it by this Agreement or
subsequently agreed upon by the parties in writing, notwithstanding any
reference herein to the Plan(s), or to the provisions thereof, it being
expressly agreed that the Trustee is not a party to the Plan(s). The Trustee has
no responsibility for the application of the terms or administration of the
Plan(s), including, without limitation, the determination of matters relating to
the eligibility of any employee to become a participant or remain a participant,
the amount of benefit which a participant or beneficiary is entitled to receive,
whether a distribution to a participant or beneficiary is appropriate, or the
size and type of any insurance policy to be purchased from any insurer for any
participant; the Company has these responsibilities under the Plan(s).



--------------------------------------------------------------------------------



 
[exhibit10g014.jpg]
Rabbi Trust-October 2012 Page 12 12. Indemnification (a) The Company shall
indemnify and hold harmless the Trustee, its affiliates, and their respective
nominees, directors, officers, employees and agents (each a “Trustee Indemnified
Person”) from and against any and all Liability to which any Trustee Indemnified
Person may be subjected as a result of this Agreement or the Trustee’s
performance of services hereunder, except to the extent due to the Trustee’s
fraud, negligence or willful misconduct in performing its duties as set out in
this Agreement. Nevertheless, under no circumstances will the Company be liable
for any indirect, incidental, consequential or special damages (including,
without limitation, lost profits) of any form incurred by the Trustee, whether
or not foreseeable and regardless of the type of action in which such a claim
may be brought, with respect to the Accounts or the Company’s performance under
this Agreement; notwithstanding the foregoing, the Company shall indemnify the
Trustee for any indirect, incidental, consequential or special damages claimed
or asserted by third parties against the Trustee. (b) Subject to all limitations
of liability contained in this Agreement, including the exclusion of liability
for consequential damages contained in the next sentence, the Trustee shall
indemnify and hold harmless the Trust, the Company, each of the their
affiliates, and their respective nominees, directors, officers, employees and
agents (each a “Company Indemnified Person”) from and against any and all
Liability to which any Company Indemnified Person may be subjected to the extent
resulting from the Trustee’s fraud, negligence or willful misconduct in
performing its duties as set out in this Agreement, provided, however, that the
Trustee shall have no liability or obligation to indemnify any Company
Indemnified Person for any Liability arising from use of any report provided
hereunder for investment, cash flow management or hedging decisions, and
provided further, that the Company Indemnified Persons shall use all
commercially reasonable efforts to mitigate any Liability for which indemnity is
sought hereunder (provided, however, that reasonable expenses incurred with
respect to such mitigation shall be Liabilities subject to indemnification
hereunder). Nevertheless, under no circumstances will the Trustee be liable for
any indirect, incidental, consequential or special damages (including, without
limitation, lost profits) of any form incurred by any person or entity, whether
or not foreseeable and regardless of the type of action in which such a claim
may be brought, with respect to the Accounts, the Trustee’s performance under
this Agreement, or the Trustee’s role as trustee. (c) The foregoing rights of
indemnification and contribution shall not supersede any common law or equitable
rights or remedies which may be available. (d) For purposes of this Agreement,
“Liability” or “Liabilities” means any liabilities, losses, claims, costs,
damages, penalties, fines, obligations, taxes (other than taxes based solely on
the Trustee’s or Company’s income, as applicable) or expenses of any kind
whatsoever (including, without limitation, reasonable attorneys’, accountants’,
consultants’ or experts’ fees and disbursements). (e) The provisions of this
Section 12 shall survive the termination of this Agreement. 13. Compensation and
Expenses of the Trustee (a) The Trustee shall be paid such reasonable
compensation as shall from time to time be agreed upon by the Company and the
Trustee. Such compensation and all reasonable and proper expenses of
administration of the Trust, (including, without limitation, counsel fees and
legal fees and tax or related fees incidental to processing charged directly or
indirectly by governmental authorities, issuers, or their agents) shall be
withdrawn by the Trustee out of the Trust Fund unless paid by the Company, but
such compensation and expenses shall be paid by the Company if the same cannot
by operation of law be withdrawn from the Trust Fund. All payments under this
Article 13 may be made from the Trust Fund without approval of or instructions
from the Company in the event that the Company has not paid the same or notified
Trustee in writing of its intent to pay by the billing period subsequent to the
charge. If the Company disputes an invoice it shall nevertheless pay, or allow
the Trustee to deduct on or before the date that payment is due, such portion of
the invoice that is not subject to a bona fide dispute. The Trustee shall be
entitled, as an additional part of its compensation under this Agreement, to the
earnings derived from use of funds (“float”) that may be held (i) as uninvested
trust cash, (ii) with respect to failed securities transactions or (iii) in
demand deposit or other non-interest bearing accounts established for the
payment of benefits or Plan disbursements



--------------------------------------------------------------------------------



 
[exhibit10g015.jpg]
Rabbi Trust-October 2012 Page 13 or that are otherwise maintained for similar
purposes in administering the Trust Fund. The float period for (i) disbursements
commences one to five business days after a check for the payment of such
benefits or Plan disbursements is mailed and ends on the date the check is
presented to the Trustee for payment; (ii) failed securities transactions
commences on the contractual settlement date and ends on the date the
transaction is settled or cancelled at the direction of the Investment Manager
(or the Company in the case of a Company directed Account, as applicable); and
(iii) uninvested cash commences when such cash is received and ends on the date
such cash is invested pursuant to instructions. Rather, the Trustee invests
funds deposited in a variety of financial instruments including but not limited
to loans to customers and investment securities. Any remaining funds are held at
the Trustee’s account with the Federal Reserve Bank, where such funds earn
interest at a rate determined from time to time by the Board of Directors of the
Federal Reserve Bank System. With respect to non-US dollar accounts, where the
Trustee is a direct member of the local monetary system, the Trustee may invest
funds deposited in a variety of financial instruments or may leave funds on
deposit with the local central bank, where such funds earn interest in
accordance with local market practice. Where the Trustee is not a direct member
of the local system, funds are held at local sub custodian banks and, depending
on the market in question, the Trustee may earn interest at rates offered by the
sub custodian. (b) The Trustee is authorized to advance cash or securities to
effect the orderly processing and settlement of securities and other financial
market transactions and the distribution of funds from the Trust in accordance
with the Trustee’s established settlement policies and procedures for overdraft
protection services. The Trustee shall be entitled to immediate repayment of any
such advanced funds plus the Trustee’s customary overdraft charges and shall
bear interest at the applicable rate charged by the Trustee from time to time.
Whenever such an advance is made, the Trustee shall have a security interest in
and a lien on the securities or other property to the extent and for the
duration of such advance until repaid and all the rights of a secured party
under the New York Uniform Commercial Code. Except with respect to real estate
and deferred capital contributions to investments in alternative assets,
securities or other property shall not be subject to any encumbrance or security
interest that has priority over the security interest, lien and rights of set
off granted to the Trustee under this Agreement over securities or other
property, to secure fees and charges in the ordinary course of business
(including costs of purchases of securities or other property) or returned items
and charge backs in the ordinary course of business. The Company undertakes that
it will not create or permit to subsist any such encumbrance or security
interest to the extent provided in this Subsection (b) over such securities or
other property. The Trust shall be deemed to be in default with respect to any
such overdraft upon the occurrence of any event with respect to the Company of
the type specified in section 365(e)(1) of the U. S. Bankruptcy Code, as amended
from time to time. (c) Without prejudice to the Trustee’s rights under
Applicable Law, the Trustee may set off against any indebtedness any amount
standing to the credit of any of the Company’s or Trust Fund’s accounts (whether
deposit or otherwise) with any Trustee branch or office or with any affiliate of
the Trustee. For this purpose, the Trustee shall be entitled to accelerate the
maturity of any fixed term deposits. 14. Resignation and Removal of Trustee (a)
The Trustee may resign at any time by giving written notice to the Company at
least 60 days before its effective date unless the Company and the Trustee agree
to reduce this period. (b) Prior to or more than three years after a Change in
Control, and prior to or more than 180 days (or such longer period as provided
in Section 1(f)) after a Potential Change in Control (if a Change in Control has
not occurred during such period), the Company may remove the Trustee at any time
by giving written notice to the Trustee at least 60 days before its effective
date unless the Company and the Trustee agree to reduce this 60-day period. (c)
Upon resignation or removal of the Trustee and appointment of a successor
Trustee, the resigning or removed Trustee shall transfer and deliver all assets
to the successor trustee after reserving such reasonable amount as it shall deem
necessary to provide for any expenses and payments then chargeable against the
Trust Fund for which the Trust Fund may be liable, or for payment of the
retiring Trustee’s fees and expenses in connection with the settlement of its
account or otherwise. If the assets so withheld shall be insufficient or
excessive for such



--------------------------------------------------------------------------------



 
[exhibit10g016.jpg]
Rabbi Trust-October 2012 Page 14 purposes, the retiring Trustee shall be
entitled to reimbursement for any deficiency out of the Trust Fund from the
successor the Trustee, or shall deliver (within 90 days following the initial
transfer of assets to the successor trustee, provided that there are no
Liabilities to the Trustee outstanding as of such date) the excess to the
successor the Trustee, as the case may be. (d) If the Trustee resigns or is
removed, a successor shall be appointed, in accordance with Section 15 hereof,
by the effective date of resignation or removal under paragraphs (a) or (b) of
this Section. If no such appointment has been made, the Trustee may apply to a
court of competent jurisdiction for appointment of a successor or for
instructions. All expenses of the Trustee in connection with the proceeding
shall be allowed as administrative expenses of the Trust. 15. Appointment of
Successor (a) If the Trustee resigns or is removed in accordance with Section
14(a) or (b) hereof, the Company may appoint as successor any third party, such
as a bank trust department or other party that may have trustee powers under
applicable law. The appointment of a successor shall be effective when accepted
in writing by the new trustee, who shall have all of the rights and powers of
the former trustee, including ownership rights in the Trust assets. The former
trustee shall execute any instrument necessary or reasonably requested by the
Company or the successor trustee to evidence the transfer. (b) The successor
trustee need not examine the records and acts of any prior trustee, and may
retain or dispose of existing Trust assets, subject to Sections 10 and 11
hereof. The successor trustee shall not be responsible for, and the Company
shall indemnify and defend the successor trustee from, any claim or liability
resulting from any action or inaction of any prior trustee or from any other
past event or any condition existing at the time it becomes successor trustee.
(c) Any corporation into which the Trustee or any successor corporate trustee
hereunder may be merged or with which it may be consolidated, or any corporation
resulting from any merger or consolidation to which the Trustee or any successor
trustee may be a party, or any corporation to which all or substantially all the
trust business of the Trustee or any successor trustee may be transferred, shall
thereupon become and be the trustee of the Trust with the same effect as though
specifically so named and without the filing of any instrument or performance of
any further act. 16. Amendment or Termination (a) This Agreement may be amended
by a written instrument executed by the Trustee and the Company prior to the
occurrence of a Change in Control or a Potential Change in Control or more than
180 days (or such longer period provided under Section 1(f)) after a Potential
Change in Control if the revocation procedures of the last paragraph thereof are
invoked and no Change in Control has occurred within such period. This Trust
Agreement may be amended following a Change in Control, provided that such
amendment does not adversely affect the rights of the participants and
beneficiaries or is required by applicable law, as determined by the Company.
(b) The Trust shall not terminate until the date on which Plan participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan(s). Upon termination of the Trust any assets remaining in the Trust
shall be returned to the Company. 17. Miscellaneous (a) Any provision of this
Agreement prohibited by law shall be ineffective to the extent of any such
prohibition, without invalidating the remaining provisions hereof. (b) Benefits
payable to Plan participants and their beneficiaries under this Agreement may
not be anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process. (c) This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its choice of law rules, except that the foregoing shall not reduce any
statutory right to choose New York law or forum. The United States District
Court for the Southern District of New York shall have the sole and exclusive
jurisdiction over any lawsuit or other judicial proceeding relating to or
arising from this Agreement. If that court lacks federal subject matter
jurisdiction, the Supreme Court of the State of New York, New York County shall
have sole and exclusive jurisdiction. Either of these courts shall have proper
venue for any such lawsuit or judicial proceeding, and the parties waive any
objection to venue or their convenience as a forum. The parties agree to submit
to the



--------------------------------------------------------------------------------



 
[exhibit10g017.jpg]
Rabbi Trust-October 2012 Page 15 jurisdiction of any of the courts specified and
to accept service of process to vest personal jurisdiction over them in any of
these courts. The parties further hereby knowingly, voluntarily and
intentionally waive, to the fullest extent permitted by applicable law, any
right to a trial by jury with respect to any such lawsuit or judicial proceeding
arising or relating to this Agreement or the transactions contemplated hereby.
To the extent that in any jurisdiction Company may now or hereafter be entitled
to claim, for itself or its assets, immunity from suit, execution, attachment
(before or after judgment) or other legal process, Company shall not claim, and
it hereby irrevocably waives, such immunity. (d) The Company shall certify to
the Trustee the names and specimen signatures of those persons entitled to act
on behalf of the Company or any Employer (in the form as provided by the
Trustee) (“Authorized Persons”). Such certificates will be conclusive proof of
the authority of those named until the Trustee is provided with a subsequent
certificate stating that such authority is withdrawn. The Trustee may rely upon
any instrument, certificate or document it reasonably believes to be genuine and
to have been signed or presented by an Authorized Person. The Trustee shall not
be required to inquire into or to determine the validity of the Plan(s), this
Agreement or any other document, instruction or authorization which it believes
to be genuine, or the proper execution or adoption by the Company of any of the
foregoing. (e) The Company, or its designated agent, are responsible for the
timely and accurate provision of any necessary information to the Trustee to
enable the Trustee to perform its duties hereunder, including, but not limited
to information relating to distributions to participants and beneficiaries. The
Trustee shall not be responsible for the completeness and accuracy of the
material and information provided to it under this Agreement. (f) The Trustee
will maintain and update from time to time business continuation and disaster
recovery procedures with respect to its directed trustee business that it
determines from time to time meet reasonable commercial standards. The Trustee
will have no liability, however, for any damage, loss, expense or liability of
any nature that any Person may suffer or incur, caused by an act of God, fire,
flood, civil or labor disturbance, war, terrorism, act of any governmental
authority or other act or threat of any authority (de jure or de facto), legal
constraint, fraud or forgery (other than on the part of the Trustee or its
employees), malfunction of equipment or software (except where such malfunction
is primarily and directly attributable to the Trustee’s negligence in
maintaining the equipment or software), failure of or the effect of rules or
operations of any external funds transfer system, inability to obtain or
interruption of external communications facilities, or any other cause beyond
the reasonable control of the Trustee (including without limitation, the
non-availability of appropriate foreign exchange). (g) Only the Company and the
Trustee are necessary parties to any action arising under or in connection with
this Agreement and notice of any action need not be given to any participant,
beneficiary or other person claiming an interest in the Trust Fund. However, the
Trustee or the Company may join as a defendant any participant, beneficiary or
other person claiming an interest in the Trust Fund. Any judgment entered or
settlement reached on any matter affecting the Trust Fund will be conclusive
upon all persons claiming an interest in the Trust Fund, whether or not they
were notified of or joined as a party to the action. (h) With respect to
Securities and Exchange Commission Rule 14b-2 under the U.S. Shareholder
Communications Act, regarding disclosure of beneficial owners to issuers of
securities, Trustee is instructed not to disclose the name, address or security
positions of the Trust in response to shareholder communications requests
regarding the Account. (i) If the Company has agreed to access information
concerning the Trust Fund through the Trustee’s Internet site, the Trustee may
make any notifications required under this Agreement, other than notifications
pursuant to Section 14, by posting it on the Internet site. Any notices given
under Section 14 of this Agreement shall be sent or served by registered mail,
nationally recognized delivery services, such as Federal Express (FedEx) or
United Parcel Service (UPS), etc., courier services or hand delivery to the
address of the respective parties as set out on the signature page of this
Agreement, unless notice of a new address is given to the other party in
writing. Each party to this Agreement shall notify all other parties of any
change in its address in the manner provided in this Section. (j) Access by the
Company and any Investment Manager to certain applications or products of the
Trustee via the Trustee’s web site



--------------------------------------------------------------------------------



 
[exhibit10g018.jpg]
Rabbi Trust-October 2012 Page 16 or otherwise shall be governed by this
Agreement and the terms and conditions set forth in Exhibit E. (k) (i) Subject
to Subsection (k)(ii) the Trustee will hold all Confidential Information, as
defined in Subsection (k)(iv) in confidence and will not disclose any
Confidential Information except as may be required by Applicable Law, a
regulator with jurisdiction over the Trustee’s business, or with the consent of
the Company. (ii) The Company authorizes the Trustee to disclose Confidential
Information to: (A) any subcustodian, subcontractor, agent, Securities
Depository, securities exchange, broker, third party agent, proxy solicitor,
issuer, or any other person that the Trustee believes it is reasonably required
in connection with the Trustee’s provision of relevant services under this
Agreement; (B) its professional advisors, auditors or public accountants; (C)
its affiliates; and (D) any revenue authority or any governmental entity in
relation to the processing of any tax relief claim and, in the event the Trustee
is providing benefit payment services pursuant to Schedule B, distribution of
benefits to participants and beneficiaries. (iii) Except as otherwise required
by Applicable Law or as needed to enforce the terms of this Agreement, the
parties shall hold the terms and conditions including, without limitation, any
commercial terms, of this Agreement in confidence. (iv) “Confidential
Information” means and includes all nonpublic information concerning the
Company, the Trust Fund or the participants and beneficiaries which the Trustee
receives in the course of providing services under this Agreement. Nevertheless,
the term Confidential Information shall not include information which is or
becomes available to the general public by means other than the Trustee’s breach
of the terms of this Agreement or information which the Trustee obtains on a
nonconfidential basis from a person who is not known to be subject to any
obligation of confidence to any person with respect to that information. (l)
Section 326 of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT
Act”) requires the Trustee to implement reasonable procedures to verify the
identity of any person that opens a new account with it. Accordingly, the
Company acknowledges that Section 326 of the USA PATRIOT Act and the Trustee’s
identity verification procedures require the Trustee to obtain information which
may be used to confirm the Company's identity including without limitation the
Company's name, address and organizational documents (“identifying
information”). The Company may also be asked to provide information about its
financial status such as its current audited and unaudited financial statements.
The Company agrees to provide the Trustee with and consents to the Trustee
obtaining from third parties any such identifying and financial information
required as a condition of opening an account with or using any service provided
by the Trustee.



--------------------------------------------------------------------------------



 
[exhibit10g019.jpg]




--------------------------------------------------------------------------------



 
[exhibit10g020.jpg]
Rabbi Trust-October 2012 Page 18 EXHIBITS AND SCHEDULES EXHIBIT A List of Plans
Covered by this Agreement The following plans are each a “Plan” for purposes of
this Agreement. Supplemental Retirement Plan for Executive of Carpenter
Technology Corporation effective December 13, 1979, subject to any approved
amendments or restatements Officers’ Supplemental Retirement Plan of Carpenter
Technology Corporation effective January 1, 1983, subject to any approved
amendments or restatements Benefit Equalization Plan of Carpenter Technology
Corporation effective January 1, 1983, subject to any approved amendments or
restatements Earnings Adjustment Plan of Carpenter Technology Corporation
effective January 1, 1989, subject to any approved amendments or restatements
Carpenter Technology Corporation Deferred Compensation Plan for Non-Management
Directors effective January 1, 1995, subject to any approved amendments or
restatements



--------------------------------------------------------------------------------



 
[exhibit10g021.jpg]
Rabbi Trust-October 2012 Page 17 EXHIBIT B Secretary’s Certificate [COMPANY]
Secretary’s Certificate The undersigned does hereby certify that he/she is the
duly elected and qualified Secretary of [Company] (the “Company”). I further
certify that the following is a true copy of resolutions duly adopted by the
governing body (“Board”) of the Company: WHEREAS, the Company sponsors one or
more non-qualified deferred compensation plans and desire to establish a trust
(the “Trust”); and WHEREAS, the Company has previously appointed JPMorgan Chase
Bank, N.A. (“J.P. Morgan”) as trustee for the Trust; and WHEREAS, the Company
and JPMorgan desire to adopt an updated form of trust agreement; and WHEREAS,
the Board has reviewed a form of trust agreement (together with the exhibits,
schedules and ancillary documents) provided by JPMorgan Chase Bank, N.A. (“J.P.
Morgan”) between the Company and J.P. Morgan as referred to therein. The form of
trust agreement had been reviewed by an officer of the Company, and the
indemnities given to J.P. Morgan in the trust agreement were noted. The Board
considered the form of the trust agreement. NOW, THEREFORE, IT IS RESOLVED that
the Board hereby approves the Company’s amendment and restatement of the
provisions of the Trust in the form of trust agreement (together with the
exhibits, schedules and ancillary documents) completed in the manner and form
presented to the Board. I further certify that the individuals whose names,
titles and specimen signatures appear below are duly elected, qualified and
acting officers of the Company holding the positions set forth opposite their
names, that their signatures as set forth below are true and genuine and that
they have been duly authorized by the Board, in accordance with our By-Laws, to
execute the trust agreement, tax documents and any related documentation with
respect to our trust account(s) with J.P. Morgan. Name Title Signature IN
WITNESS WHEREOF, I have subscribed my name this ________ day of
____________________, 20______. Secretary (Affix Seal) OR Organization has no
Seal



--------------------------------------------------------------------------------



 
[exhibit10g022.jpg]
Rabbi Trust-October 2012 Page 18 EXHIBIT C Benefit Payment Services to be
Provided by the Trustee  Issue monthly annuity and lump sum payments either by
check or electronic funds transfer (EFT)  Produce and mail advices for all EFT
payments (unless otherwise directed)  Notify Company regarding all outstanding
payments over 90 days  Supply monthly reporting through InfoWeb  Supply check
photocopies  In the event of a forged endorsement, make a payment demand for
the amount of the item on any honoring bank (and furnish such bank with
appropriate documentation for the payment demand). Trustee shall not be required
to undertake any recovery litigation.  Process levies, wage garnishments and
other withholding orders as directed the Company.  Notify the Company of any
levy or other withholding order received directly and comply with the same, as
directed by the Company.  As directed by the Company, contest any levy or other
withholding order upon the Company’s agreement to indemnify Trustee for its
reasonable fees and expenses (including reasonable attorneys’ fees) which it may
incur in contesting such levy or other withholding order.  Make available
semi-annual SAS70 or SSAE16 independent auditor controls report, as applicable 
Provide electronic access to plan sponsor and participant applications as listed
in Schedule 1 to Exhibit E



--------------------------------------------------------------------------------



 
[exhibit10g023.jpg]
Rabbi Trust-October 2012 Page 19 EXHIBIT D Information to be Provided for
Benefit Payment Services Information to be Provided by the Company or
Administrator  All payee information and payment direction including:  Adds,
changes and terminations  Stop and reissue requests  Photocopy requests 
Authorized signature cards  Completed Security Administrator Form  Completed
user access application forms, as required  Funding is required to the custody
account at least five business days prior to the benefit payment date or such
other date as is notified to the Company or Administrator. Information to be
Provided by Trustee  Cut-off times-As set forth in Trustee’s monthly processing
calendar provided to the Company



--------------------------------------------------------------------------------



 
[exhibit10g024.jpg]
Rabbi Trust-October 2012 Page 20 EXHIBIT E Electronic Access 1. The Trustee may
permit the Company and its Authorized Persons to access certain electronic
systems, applications and Data (as defined below) in connection with the
Agreement (collectively, the “Products”). The Trustee may, from time to time,
introduce new features to the Products or otherwise modify or delete existing
features of the Products in its sole discretion. The Trustee shall endeavor to
give the Company reasonable notice of its termination or suspension of access to
the Products, but may do so immediately if the Trustee determines, in its sole
discretion, that providing access to the Products would violate applicable law
or that the security or integrity of the Products is at risk. Access to the
Products shall be subject to the Security Procedures. 2. In consideration of the
fees paid by the Company or the Trust Fund to The Trustee and subject to any
applicable software license addendum in relation to Trustee-owned or sublicensed
software provided for a particular application and applicable law, the Trustee
grants to the Company a non-exclusive, non- transferable, limited and revocable
license to use the Products and the information and data made available through
the Products (the “Data”) for the Company’s and the Trust Fund’s internal
business use only. The Company may download the Data and print out hard copies
for its reference, provided that it does not remove any copyright or other
notices contained therein. The license granted herein will permit use by
Company’s Authorized Persons, provided that such use shall be in compliance with
the Agreement, including this Exhibit. 3. The Company acknowledges that there
are security, corruption, transaction error and access availability risks
associated with using open networks such as the Internet, and the Company hereby
expressly assumes such risks. The Company is solely responsible for obtaining,
maintaining and operating all software (including antivirus software,
anti-spyware software, and other Internet security software) and personnel
necessary for the Company’s systems, services, and equipment to access and use
the Products. All such software must be interoperable with the Trustee’s
software. Each of the Company and the Trustee shall be responsible for the
proper functioning, maintenance and security of its own systems, services,
software and other equipment. 4. In cases where the Trustee’s web site is
unexpectedly down or otherwise unavailable, the Trustee shall, absent a force
majeure event, provide other appropriate means for the Company or its Authorized
Persons to instruct the Trustee or obtain reports from the Trustee. The Trustee
shall not be liable for any Liabilities arising out of the Company’s use of,
access to or inability to use the Products via the Trustee’s web site in the
absence of the Trustee’s gross negligence or willful misconduct. 5. Use of the
Products may be monitored, tracked, and recorded. In using the Products, the
Company hereby expressly consents to such monitoring, tracking, and recording.
Individuals and organizations should have no expectation of privacy unless local
law, regulation, or contract provides otherwise. The Trustee shall own all
right, title and interest in the data reflecting Company usage of the Products
or the Trustee’s web site (including, but not limited to, general usage data and
aggregated transaction data). The Trustee may use and sublicense data obtained
by it regarding the Company’s use of the Products or the Trustee’s website, as
long as the Trustee does not disclose to others that the Company was the source
of such data or the details of individual transactions effected using the
Products or web site. 6. The Company shall not knowingly use the Products to
transmit (i) any virus, worm, or destructive element or any programs or data
that may be reasonably expected to interfere with or disrupt the Products or
servers connected to the Products; (ii) material that violates the rights of
another, including but not limited to the intellectual property rights of
another; and (iii) “junk mail”, “spam”, “chain letters” or unsolicited mass
distribution of e-mail. 7. The Company shall promptly and accurately designate
in writing to the Trustee the geographic location of its users upon written
request. The Company further represents and warrants to the Trustee that the
Company shall not access the service from any jurisdiction which the Trustee
informs the Company or where the Company has actual knowledge that the service
is not authorized for use due to local regulations or laws, including applicable
software export rules and regulations. Prior to submitting any document which
designates the persons authorized to act on the Company’s behalf, the Company



--------------------------------------------------------------------------------



 
[exhibit10g025.jpg]
Rabbi Trust-October 2012 Page 21 shall obtain from each individual referred to
in such document all necessary consents to enable the Trustee to process the
data set out therein for the purposes of providing the Products. 8. The Company
will be subject to and shall comply with all applicable laws, rules and
regulations concerning restricting collection, use, disclosure, processing and
free movement of the Data (collectively, the “Privacy Regulations”). The Privacy
Regulations may include, as applicable, the Federal “Privacy of Consumer
Financial Information” Regulation (12 CFR Part 30), as amended from time to
time, issued pursuant to Section 504 of the Gramm-Leach-Bliley Act of 1999 (15
U.S.C. §6801, et seq.), the Health and Insurance Portability and Accountability
Act of 1996 (42 U.S.C. §1320d), The Data Protection Act 1998 and Directive
95/46/EC of the European Parliament and of the Council of 24 October 1995 on the
protection of individuals with regard to processing of personal data and the
free movement of such data. 9. The Company shall be responsible for the
compliance of its Authorized Persons with the terms of the Agreement, including
this Exhibit.



--------------------------------------------------------------------------------



 
[exhibit10g026.jpg]
Rabbi Trust-October 2012 Page 22 SCHEDULE 1 Class Action Scope of Services The
following table shows the markets and types of Class Actions for which the
Trustee will provide the Services. MARKET SETTLED / NOT SETTLED INSTRUCTION
REQUIRED TO PARTICIPATE U.S.A. Settled N CANADA Settled N NETHERLANDS Settled N



--------------------------------------------------------------------------------



 
[exhibit10g027.jpg]
Rabbi Trust-October 2012 Page 23 SCHEDULE 2 List of Accounts to be Excluded From
this Securities Class Action Services: ACCOUNT NAME ACCOUNT NUMBER



--------------------------------------------------------------------------------



 